 In the Matter of THE STANDARD REGISTER COMPANYandDAYTONTYPOGRAPHICALUNION No. 57, A. F. OF L.In the Matter of THE STANDARD REGISTER COMPANYandTHE DAYTONPRINTING PRESSMEN AND ASSISTANTS' UNION No. 54, INTERNATIONALPRINTING PRESSMEN AND ASSISTANTS' UNION OF NORTH AMERICA,A. F. OF L.Cases Nos. 9-R-1944 and 9-R-1954, respectively,Decided April12, 1946Messrs. E. H. Turnerand W. B.Turner, by Mr. Guy H. Wells,ofDayton, Ohio, for the Company.Messrs. J. C. Fergusand E.K. Rheinhard,of Dayton, Ohio, for theTypos.Mr. J. H. Gulinski,of Dayton, Ohio. andMr. John S. McLellan,Pressmen's Home, Tenn., for the Pressmen.Mr. K. M. Kirkendall,of Dayton, Ohio, for the C. I. O.Mr. Herbert S. Thatcher,of Washington, D. C., for the A. F. of L.Mr. Oliver Mertz,of Cleveland, Ohio, for the Lithographers.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by Dayton Typographical Union No. 57,A. F. of L., herein called the Typos, and The Dayton Printing Press-men and Assistants' Union No. 54, International PrintingPressmenend Assistants' Union of North America, A. F. of L.,herein called thePressmen, each alleging that a question affectingcommerce had arisenconcerning the representation of employees of The StandardRegisterCompany, Dayton, Ohio, herein called the Company, the NationalLabor Relations Board consolidated the cases and provided for anappropriate hearing upon due notice before James A. Shaw, TrialExaminer.The hearing was held at Dayton, Ohio, on November 19and 23, 1945, and January 9-11, 1946.The Company, the Typos, thePressmen, United Electrical, Radio & Machine Workers of America,67 N LR. B., No. 44322 THE STANDARD REGISTERCOMPANY323Local 768, C. I. 0., herein called the C. I. 0., the American Federationof Labor, herein called the A. F. of L., and the Amalgamated Lithog-raphers of America, herein called the Lithographers,) appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.TheC. I. O.'s and the Company's requests for oral argument are herebydenied.Upon the entire record in the case, the Board makes the following:FINDINGS Or FACTI.THE BUSINESSOF THE COMPANYThe Standard Register Company is an Ohio corporation with itsoffices and principal place of business in Dayton, Ohio. It is engagedin the manufacture of continuous business machine forms and formfeeding attachments.Its raw materials consist principally of paper,aluminum, steel, carbon, and materials for making carbon.Duringthe past 12-month period the value of its raw materials was in excessof $5,000,000, of which approximately 75 percent came from pointsoutside the State of Ohio.During the same 12-month period, thevalue of its finished products was in excess of $10,000,000, of whichapproximately 90 percent was shipped to points outside the State ofOhio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDayton Typographical Union No. 57 is a labor organization, affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.The Dayton Printing Pressmen and Assistants' Union No. 54, In-ternational Printing Pressmen and Assistants' Union of North Amer-ica, is a labor organization, affiliated with the American Federationof Labor, admitting to membership employees of the Company.United Electrical, Radio & Machine Workers of America, Local768, is a labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.The American Federation of Labor, parent body, is a labor organiza-tion admitting to membership employees of the Company.'The Lithographers appeared solely to protect its Interest under its contract with theCompany and withdrew from the proceedings when it became clear none of the partiesclaimed to represent any employeescurrently represented by the Lithographers 324DECISIONS OF NATIONALLABOR RELATIONS BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONOn September 18, 1945, after notice to the Company that it repre-sented a majority of its employees in the proof and lay-out department,the Typos filed its petition herein.On October 4, 1945, after notify-ing the Company of its claim to majority representation among theemployees in the Company's pressroom, the Pressmen filed the instantpetition.The Company refused to recognize either the Typos or thePressmen on the ground that the C. I. O. was the certified bargainingrepresentative of the employees whom the petitioners sought to repre-sent.Pursuant to a consent election on September 30, 1943, the C. I. O.was certified as the bargaining representative of all production andmaintenance employees of the Company, excluding employees in thecarbon department and employees represented by the Typos 2 and bythe Lithographers,3 respectively.On November 21, 1944, the Com-pany and the C. I. O. entered into a contract for 1 year,to remain ineffect thereafter from year to year in the absence of 30 days' noticeprior to the annual termination date.Neither the Company nor theC. I. O. contends that the foregoing contract constitutes a bar to thepetition filed by the Typos, but both contend that such contract bars apresent determination of representatives among the employees soughtby the Pressmen. In view of the fact that the Pressmen notified theCompany of its claim to representation prior to the automaticrenewaldate of the contract between the Company and the C. 1. 0., we find thatit does not operate as a bar to the instant proceeding.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Typosand Pressmenrepresent'a substantialnumber of employees in the voting groups hereinafter found appro-priate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNIT ; THE DETERMINATIONOF REPRESENTATIVESThe Typos contend that all employees in the proof and lay-out de-partment of the Company, including foremen and assistant foremen,2Pursuant to a consent election on February 29, 1940,the Typos was certified as thebargaining representative of all employees of the Company in its composing room.aFollowing a consent election on April 12, 1943, the Lithographers was certified asthe bargaining representative of all employees in the Company's lithographic division.* The Field Examiner reported that the Typos submitted a signed petition, bearing thenames of 20 employees,listed on the Company's pay roll of September 30, 1945 ; and thatthe Pressmen submitted a signed petition,bearing the names of 17 employees,listedon the Company's pay roll of September 30, 1945.There are approximately 30 employeesin the unit sought by the Typos and 54 employees in the unit sought by the Pressmen.The C. I. O. relied on its contract to establish its interest herein. THE STANDARD REGISTER COMPANY325constitute a separate appropriate unit.The Company denies theappropriateness of this unit and contends, in any event, that fore-men and assistant foremen should be excluded.The C. I. O. doesnot oppose separation of these employees from the unit it now repre-sents.Although normally the inclusion of the proof and lay-out employeesin the unit of production and maintenance employees represented bythe C. I. O. would be accorded considerable weight in determining theappropriateness of the unit sought by the Typos, here, the C. I. O. doesnot oppose the requested separation of these employees.We are ofthe opinion, therefore, that the employees in the proof and lay-outdepartment may constitute either a separate unit or remain part of theunit represented by the C. I. O.Under these circumstances, we shallmake no present determination of the appropriate unit pending theresults of the election hereinafter directed to ascertain the desires ofthe employees themselves.5Inasmuch as foremen and assistant foremen traditionally have beenincluded in bargaining units of employees in the printing trades,° weshall include them in the voting group comprising the proof and lay-out employees.The Pressmen contends that all employees in the Company's letter-press department, including all foremen, assistant foremen, instruc-tors, pressmen and apprentice pressmen, but excluding the superin-tendent, part-time workers, and the pressmen now represented by theLithographers, constitute a separate appropriate unit.The Companyand the C. I. O. deny the appropriateness of this unit, and the Com-pany contends that, in any event, foremen and assistant foremen shouldbe excluded.Although the C. I. O. has in the past bargained for the pressmenand secured benefits and handled grievances for them, a substantialnumber of such employees expressed their dissatisfaction with inclu-sion in a broad unit of production and maintenance employees priorto the certification of the C. I. O.They have for more than a yearresisted representation by the C. I. 0., consistently requested the Press-men to represent them, paid initiation fees to the Pressmen, and heldmeetings, and signed petitions in protest to their inclusion in the unitrepresented by the C. I. O. These employees constitute a clearlyidentifiable craft group who, in view of their past dissatisfaction,maintenance of identity, and the short period of representation bythe C. I. 0.,7 may, in our opinion, constitute a separate appropriatea SeeMatter ofScott Paper Company, OutRiteDivision,64 N. L.R. B. 1236."SeeMatter of The Maryland Drydock Company,49 N. L R. B. 733;Matter of W. F.Hall Printing Company,51 N. L. R. B.640;Matter of Master Craft Corporation,60N. 1. R. B. 56.eeMatter of Columbus BoltWorksCompany,62 N. L. R. B. 978.1 326DECISIONSOF NATIONALLABOR RELATIONS BOARDunit or remain part of the unit now represented by the C. I. O.Weshall, therefore, make no present determination of the appropriate unitpending the results of the election hereinafter directed to ascertain thedesires of the employees themselves.Although historically the Pressmen have represented foremen andassistant foremen, the evidence here shows that these employees havesupervision over both the offset pressmen now represented by the Lith-ographers and the employees whom the Pressmen seeks to represent.Under these circumstances, we shall exclude foremen and assistantforemen from the voting group of pressmen.As 'indicated above, upon the results of the elections hereinafterdirected will depend, in part, our determination of the appropriateunits.If the employees in either group select the petitioner thereinas their bargaining representative, they shall constitute a separateappropriate unit; otherwise they shall remain part of the productionand maintenance unit presently represented by the C. I. O.We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the employ-ees in the groups set forth below, who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tions herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The StandardRegister Company, Dayton, Ohio, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe following employees who were employed by the Company duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election : THE STANDARD REGISTERCOMPANY3271.All employees of the Company in its proof and lay-out depart-ment, including foremen and assistant foremen, to determine whetheror not they desire to be represented by Dayton Typographical UnionNo. 57, A. F. of L., for the purposes of collective bargaining.'2.All employees of the Company in its letterpress room, includinginstructors, pressmen, and apprentice pressmen, but excluding thesuperintendent, foremen, assistant foremen, part-time workers, andpressmen now represented by the Lithographers, to.determine whetherthey desire to be represented by The Dayton Printing Pressmen andAssistants' Union No. 54, International Printing Pressmen and Assist-ants' Union of North America, A. F. of L., or by United Electrical,Radio & Machine Workers of America, Local No. 768, C. I. 0., forthe purposes of collective bargaining, or by neither.'The C. I. O. requested that its name be omitted from the ballot in any election con-ducted amongthe employees in the proof and lay-out department.